Case 17-00683-ELG        Doc 71     Filed 04/30/21 Entered 04/30/21 10:25:56    Desc Main
                                   Document      Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF COLUMBIA



 IN RE:                                    |
 JAMES V. MCLAUGHLIN                       |        Case No. 17-00683 ELG
                                           |        Chapter 13
                       Debtor              |

                          LINE REQUESTING DELAY IN ACTION
                         ON PENDING MOTION TO REDUCE CLAIM


To the Clerk of the Court:

       Please delay action on my pending Motion to Reduce Claim for a period of fourteen (14)

days from the date of this line.



Date: April 30, 2021                           Respectfully submitted,

                                                /s/ Rebecca A. Herr
                                               Rebecca A. Herr (#MD0032)
                                               Chapter 13 Trustee
                                               185 Admiral Cochrane Drive
                                               Suite 240
                                               Annapolis, MD 21401
                                               bherr@ch13md.com




Rebecca A. Herr, Chapter 13 Trustee
BAR#MD0032
185 Admiral Cochrane Dr. Suite 240
Annapolis, MD 21401
Case 17-00683-ELG       Doc 71     Filed 04/30/21 Entered 04/30/21 10:25:56           Desc Main
                                  Document      Page 2 of 2




                                 CERTIFICATE OF SERVICE

I hereby certify that the Line requesting delay in action on pending motion to reduce claim was
served on April 30, 2021 electronically to those recipients authorized to receive a Notice of
Electronic Filing by the Court, and/or by first class mail, postage prepaid to:

Michael R. Murphey, Esq.
1320 19th Street, NW
Suite 202
Washington, DC 20036
Attorney for Debtor

James V. McLaughlin
1345 Shepherd Street, NW
Washington, DC 20011
Debtor

Selene Finance LP
9990 Richmond Ave
Suite 400 South
Houston, TX 77042
Creditor’s Address on Claim

Mark Meyer, Esq.
4340 East West Highway
Suite 600
Bethesda, MD 20814
Counsel for Selene Finance LP

CSC-Lawyers Incorporating Service Company
7 St. Paul Street
Suite 820
Baltimore, MD 21202
Resident Agent


                                                    /s/ Rebecca A. Herr
                                                    Rebecca A. Herr
                                                    Chapter 13 Trustee
